[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
The Court heard the defendants' motion for summary judgment on June 17, 1991 and denied the motion because affidavits which the defendants claim were readily available had not been submitted. The Court order at that time read as follows: "Denied without prejudice to resubmit with additional affidavits. Koletsky, J. to retain jurisdiction over new motion for summary judgment (possibly for 7/22/91 short calendar)." The retention of jurisdiction by the Court was at the request of the defendants, since the fact pattern was complex and the Court had expended considerable effort in mastering the underlying facts at the time of the June 17, 1991 argument. It was the intention of the Court that the matter would be heard in July, and certainly not later than August of 1991, when the Court's memory would still have made it more efficient for the undersigned to hear the motion for summary judgment rather than requiring another judge to familiarize himself or herself with the background of the case.
For whatever reasons, the case was not scheduled for short calendar until September 3, 1991, by which time the undersigned had been transferred to the Judicial District of New London. The Court (Koletsky, J.) issues the following order.
The June 17, 1991 order of retaining jurisdiction is hereby vacated, as of the end of the previous judicial term (August 30, 1991). CT Page 8889
KOLETSKY, J.